Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “76” has been used to designate both “a first vertically disposed elongated member” and “a top mount”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because item 21 on figure 3 is not described in the written specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: Item 21 on figure 3 is not described in the written specification.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  line 2 states “sing” which does not make sense.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the claim states “are configured curve” which does not make sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Line 1 of claim 19 states “the frame”, however it is not clear or distinct which frame is being claimed as “lift frame” and “machine frame” are mentioned.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9,11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Totz (US 3,599,813) in view of Guo (CN203699662U) and Den Bleyker (US 4,329,109).
 	Re claim 1, Totz teaches an apparatus (generally 32) that can be used for lifting for a work machine, comprising: a horizontally disposed lift frame (generally 36) including a mount on its top surface (any part lift from would apply); a first elongated member (generally 33) having a first end and a second end, the first elongated member being vertically disposed and attached to a first side of the lift frame at the first end, and the second end including a first attachment point (generally around 34); and a second elongated member (generally the other 33) having a first end and a second end, the second elongated member being vertically disposed and attached to a second side of the lift frame at the first end, the second end including a second attachment point (generally around 34 on the other 33).
 	Totz’s second ends of the elongated members do not appear to curve. Totz states that it “is adaptable to most loader designs” (column 1, line 55) and its rollover and lifting features are clearly of value to all work machines & vehicles. Den Bleyker shows just one example of another loader design (generally 10) which is articulated, has a cab (generally 28) which shows front and side windows and a side door in the figures, a vehicle lifting ring (generally 46) on link (generally 47), bracket with connection lift holes (generally 49) & lift frame (generally 36) and the interest/value in locating the lifting eye over the center of mass of the vehicle (column 2, 61,62). Also a non-articulated loader design would equally apply.
 	Guo teaches (generally figure 1 or 2) it is already known to have a C-shaped lift device (rigid like Totz’s device 32), with a top lift frame part attached to a vertical portion and then a portion curving back toward the item lifted on the curved to portion of the device supporting the item to be lifted. Guo also later teaches the lifting in relation to the center of gravity is important.
 	It would have been obvious to one of ordinary skill in the art prior to filing to have modified Totz in view of Den Bleyker & Guo as claimed in order to the ability to have at least an equivalent alternative device & a well-balanced lifting capability for a work machine.
 	Re claim 2, Totz as already modified teaches the mount is configured to provide a location to lift the work machine.
 	Re claim 3, Totz as already modified teaches the mount is configured to be bolted to a lifting attachment.
 	Re claim 4, Totz as already modified teaches the mount capable of having a hole pattern. Den Bleyker (figure 1) already teaches bolt holes in a pattern is known. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Totz to have any pattern and number of bolt holes to allow for varied and adjustable attachments as desired for a given situational need or connection.
 	Re claim 5, Totz as already modified teaches the lifting attachment is configured to be attached to the hook of a crane or hoist.
 	Re claim 6, Totz as already modified teaches the mount forms a single point attachment for a lifting attachment, the single point attachment including at least one bolt hole.
 	Re claim 7, Totz doesn’t mention side supports as claimed. However, use of reinforcement brackets and supports as needed are well-known in the art to strength potential weak-points and areas expected face heavy forces and Guo teaches reinforcing ribs (generally 8,9) as well. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Totz as claimed in order to reinforce and strengthen the apparatus to avoid problems.
 	Re claims 8,15, Totz teaches a work machine (generally 11) & its inherent method of use comprising a machine frame (generally 12,14); at least one wheel (generally 13,16); a cab (generally 31); a tool (generally 21) attachable to the frame by at least one boom (generally 19); an apparatus (generally 32) that can be used for lifting for a work machine, including: a horizontally disposed lift frame (generally 36) including a mount on its top surface (any part lift from would apply); a first elongated member (generally 33) having a first end and a second end, the first elongated member being vertically disposed and attached to a first side of the lift frame at the first end, and the second end including a first attachment point (generally around 34); and a second elongated member (generally the other 33) having a first end and a second end, the second elongated member being vertically disposed and attached to a second side of the lift frame at the first end, the second end including a second attachment point (generally around 34 on the other 33).
 	Totz’s second ends of the elongated members do not appear to curve. Totz states that it “is adaptable to most loader designs” (column 1, line 55) and its rollover and lifting features are clearly of value to all work machines & vehicles. Den Bleyker shows just one example of another loader design (generally 10) which is articulated, has a cab (generally 28) which shows front and side windows and a side door in the figures, a vehicle lifting ring (generally 46) on link (generally 47), bracket with connection lift holes (generally 49) & lift frame (generally 36) and the interest/value in locating the lifting eye over the center of mass of the vehicle (column 2, 61,62). Also a non-articulated loader design would equally apply.
 	Guo teaches (generally figure 1 or 2) it is already known to have a C-shaped lift device (rigid like Totz’s device 32), with a top lift frame part attached to a vertical portion and then a portion curving back toward the item lifted on the curved to portion of the device supporting the item to be lifted. Guo also later teaches the lifting in relation to the center of gravity is important.
 	It would have been obvious to one of ordinary skill in the art prior to filing to have modified Totz in view of Den Bleyker & Guo as claimed in order to the ability to have at least an equivalent alternative device & a well-balanced lifting capability for a work machine.
 	Re claims 9,17, Totz & as already modified teaches the first attachment point is coupled to a first side of the frame and the second attachment point is coupled to a second side of the machine frame.
 	Re claim 11, Totz & as already modified teaches the cab further includes a door and window, the window located on a front side of the cab.
 	Re claim 12, Totz as already modified teaches the first and second elongated members are configured to curve at their second ends to extend away from the cab door.
 	Re claim 13, Totz & as already modified teaches the work machine is configured to be lifted at the mount.
 	Re claim 14, Totz as already modified teaches the mount is aligned with the center of mass of the work machine (generally Den Bleyker column 2, lines 61-62, Guo summary).
 	Re claim 16, Totz as already modified teaches the lifting device is the hook of a crane or hoist (generally Den Bleyker column 2, lines 50-53).
 	Re claim 18, Totz as already modified teaches the mount provides a single lifting point of the work machine.
 	Re claim 19, Totz as already modified teaches the cab located on top of the frame, and the first and second elongated members are curved & avoid interference with the operation of the cab.
 	Re claim 20, Totz & as already modified teaches a clearance between a roof of the cab and the lift frame.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Totz (US 3,599,813) in view of Guo (CN203699662U), Den Bleyker (US 4,329,109) and Capraro (US 2017/0314229).
 	Re claim 10, Totz teaches the first attachment point is coupled to the first side of the frame but not that its directly coupling to an attachment plate that is welded to the first side of the machine frame. However, such attaching to welded attachment plates is already known as shown by Capraro (figures 1-5, [0040-0042], attachment plates 152,156 welded to frame 150 & connect to attachment points 162,166 of structure 140) as a well-known means of fixing and releasable attachment between items and the plates strengthening the attachment points. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Totz as claimed in order to use a well-known means of fixing and releasable attachment between items as at least an equivalent alternative which strengthens the attachment points.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duan (CN108455444A) teaches a similar lift apparatus (generally 10) with single lift point (generally 111) and vertical and horizontally extending features to support lifted items (figure 2).
Ott (US 4,553,719) teaches a vehicle lift apparatus (generally 2, cover figure, figure 6) with vertically extending  (generally 8,9,11) to curved (generally 12) vehicle attachment points (generally 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652